IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


SANDRA DINARDO A/K/A SANDRA         : No. 62 EAL 2022
AFFATATO, AS POWER OF ATTORNEY      :
ON BEHALF OF COSMO DINARDO,         :
                                    : Petition for Allowance of Appeal
                Petitioner          : from the Order of the Superior Court
                                    :
                                    :
          v.                        :
                                    :
                                    :
CHRISTIAN KOHLER, M.D., HOSPITAL OF :
THE UNIVERSITY OF PENNSYLVANIA,     :
UNIVERSITY OF PENNSYLVANIA HEALTH :
SYSTEM AND TRUSTEES OF THE          :
UNIVERSITY OF PENNSYLVANIA,         :
                                    :
                Respondents         :

SANDRA DINARDO A/K/A SANDRA         : No. 63 EAL 2022
AFFATATO, AS POWER OF ATTORNEY      :
ON BEHALF OF COSMO DINARDO,         :
                                    : Petition for Allowance of Appeal
                Petitioner          : from the Order of the Superior Court
                                    :
                                    :
          v.                        :
                                    :
                                    :
CHRISTIAN KOHLER, M.D., HOSPITAL OF :
THE UNIVERSITY OF PENNSYLVANIA,     :
UNIVERSITY OF PENNSYLVANIA HEALTH :
SYSTEM AND TRUSTEES OF THE          :
UNIVERSITY OF PENNSYLVANIA,         :
                                    :
                Respondents         :


                                 ORDER


PER CURIAM
      AND NOW, this 27th day of July, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, consolidated into one question and rephrased for clarity, is:

      Does the “no felony conviction recovery” rule preclude the award of any civil
      damages or relief where, as here, Petitioner alleges that he would not benefit or
      profit from his own criminal acts, but rather would be compensated for alleged
      medical malpractice relating to the crimes for which he pleaded guilty?




                                  [62 EAL 2022] - 2